DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 – 8, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee (US 2019/0092118).
Re: claim 1, Lee discloses:
A system to dissipate heat in a vehicle (fig. 1, para 7), the system comprising: 
a first condenser portion (fig. 1, upper half of condenser 830); 
a second condenser portion (lower half of condenser 830); 
a fan (fig. 7, 490) configured to draw air flow from the first condenser portion and the second condenser portion (fig. 1, fan is aft of condenser portions and air flows first through condenser portions and then through fan 490); 
a radiator (fig. 1, 450); 
one or more covers (fig. 1, door 600) configured to be controlled to an open or closed position to affect dissipation of the heat from the first condenser portion, the second condenser portion, or the radiator (para 8, the door 600 is configured to selectively open or close air flow paths containing heat exchangers); and 
a controller (fig. 1, 700) configured to control the position of the one or more controlled covers (para 8), wherein the controller is configured to control the position of the one or more covers to a first position to cause air flow through the radiator to be pulled through the fan (fig. 5, the air flowing through the radiator 450 also passed through fan 490) and the controller is configured to control the position of the one or more covers to a second position to cause air flow through the radiator to exit the vehicle (fig. 4, air flowing through the radiator exits the vehicle via second flow path 520; the position of the cover is considered to cause air flow through the radiator to exit the vehicle because in a third position shown in fig. 3 the door 600 is preventing air flow through the radiator and the air flow does not exit the vehicle).
Re: claim 2, Lee discloses the system according to claim 1, wherein the one or more covers include a deflector (fig. 6, door 600 deflects air).
Re: claim 6, Lee discloses the system according to claim 1, wherein the one or more covers include a baffle (fig. 6, door 600 deflects air, making it a baffle).
Re: claim 7, Lee discloses the system according to claim 6, wherein the baffle is configured to block one end of a gap between the fan and a closest one among the first condenser portion and the second condenser portion in the closed position (fig. 7, door is in the closed position and is blocking a gap between the fan 490 and condenser 830).
Re: claim 8, Lee discloses the system according to claim 7, wherein, based on the controller controlling the position of the one or more covers to the first position (first position shown in fig. 4), the baffle is configured to facilitate air flow through the radiator to the fan via the one end of the gap in the open position (fig. 4, baffle position allows airflow through radiator 450 and fan 490).
Re: claim 11, Lee discloses a method of configuring a heat dissipation system in a vehicle (fig. 1, para 7), the method comprising: 
arranging a first condenser portion (fig. 1, top half of condenser 830) and a second condenser portion (fig. 1, bottom half of condenser 830); 
disposing a fan (fig. 7, 490) to draw air flow from the first condenser portion and the second condenser portion (fig. 1, fan shown in fig. 7 is aft of condenser portions and air flows first through condenser portions and then through fan 490); 
arranging a radiator (fig. 1, 450); 
arranging one or more covers (fig. 1, door 600) configured to be controlled to an open or closed position to affect dissipation of the heat from the first condenser portion, the second condenser portion, or the radiator (para 8, the door 600 is configured to selectively open or close air flow paths containing heat exchangers); and 
configuring a controller (fig. 1, 700) to control the position of the one or more covers (para 8) to a first position to cause air flow through the radiator to be pulled through the fan (fig. 4, the air flowing through the radiator 450 also passed through fan 490) and to control the position of the one or more covers to a second position to cause air flow through the radiator to exit the vehicle (fig. 5, air flowing through the radiator exits the vehicle via second flow path 520; the position of the cover is considered to cause air flow through the radiator to exit the vehicle because in a third position shown in fig. 3 the door 600 is preventing air flow through the radiator and the air flow does not exit the vehicle).
Re: claim 17, Lee discloses the method according to claim 11, wherein the arranging the one or more covers includes arranging a baffle (fig. 6, door 600 deflects air, making it a baffle) to block one end of a gap between the fan and a closest one among the first condenser portion and the second condenser portion in the closed position (fig. 7, door is in the closed position and is blocking a gap between the fan 490 and condenser 830).
Re: claim 18, Lee discloses the method according to claim 17, wherein the controller controlling the position of the one or more covers to the first position (first position shown in fig. 4) includes controlling the baffle to be in the open position to facilitate air flow through the radiator to the fan via the one end of the gap (fig. 4, baffle position allows airflow through radiator 450 and fan 490).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 – 5, and 12 – 15 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0092118) in view of Wolf (US 2019/0329645).
Re: claim 3, Lee discloses based on the controller controlling the position of the one or more covers to the second position (fig. 4), and a deflector (fig. 6, door 600 deflects air). Lee is silent on the system according to claim 2, wherein, the deflector is configured to form an air dam below the vehicle in the open position. 
However Wolf teaches a deflector (air flap 44, fig.1) configured to form an air dam below the vehicle in the open position (fig. 2). When the heat dissipation system of Lee is modified to include the deflector taught by Wolf, and the deflector is located below the vehicle forward of air flow path 530 (Lee fig. 4), the resulting combination improves aerodynamic performance and promotes airflow through the cooling package. The deflector of Lee in view of Wolf is not the same as the deflector disclosed by Lee in claim 2 above, but is the deflector as taught by Wolf. 
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee with the deflector is configured to form an air dam below the vehicle in the open position as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: claim 4, Lee is silent on the system according to claim 2, wherein the one or more covers include a set of flaps adjacent to the deflector. However Wolf teaches a set of flaps (controllable flap arrangement 34, fig. 2) adjacent to the deflector (air flap 44, fig. 1; both are located on at the front of the vehicle and are thus adjacent). When the heat dissipation system of Lee is modified to include: a) the deflector taught by Wolf located below the vehicle and forward of air flow path 530, and b) the set of flaps taught by Wolf located at the entrance to air flow path 530, the resulting combination is a heat dissipation system wherein the one or more covers includes a set of flaps adjacent to the deflector.
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee with the one or more covers includes a set of flaps adjacent to the deflector as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: claim 5, Lee as modified by Wolf teaches the system according to claim 4, wherein, based on the controller controlling the position of the one or more covers to the second position, the set of flaps is in the open position and configured to facilitate air flow through the radiator and out of the vehicle (the set of flaps taught by Wolf are located at the entrance to air flow path 530; the second position is shown in Lee fig. 5, and with the set of flaps open air is allowed to flow into air flow path 530, through radiator 450, and out of the vehicle).
Re: claim 12, Lee is silent on the method according to claim 11, wherein the arranging the one or more covers includes arranging a deflector at a perimeter of the vehicle.
However Wolf teaches an air flap (44, fig.1) that deflects air and, when in the open position, forms an air dam (fig. 2). When combined with Lee, the resulting combination is a system to dissipate heat in a vehicle wherein one or more covers includes a deflector at a perimeter of the vehicle (the deflector is located beneath the vehicle forward of air flow path 530). Further modifying Lee’s design by the incorporation of Wolf’s air dam at the perimeter of the vehicle, would lower the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement. 
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the heat dissipation system of Lee with the deflector at a perimeter of the vehicle as taught by Wolf in order to improve aerodynamic performance by reducing the amount of air flowing beneath the vehicle and by breaking up the laminar airstreams (Wolf, paragraph 20). This has the added benefit of also promoting airflow through the cooling package by reducing the air pressure beneath the vehicle.
Re: claim 13, Lee as modified by Wolf teaches the method according to claim 12, wherein the controller controlling the position of the one or more covers to the second position includes controlling the deflector to be in the open position to form an air dam below the vehicle (Wolf fig. 2, when air flap 44 is open if forms an air dam) based on a location of the deflector at the perimeter of the vehicle (the air dam of Lee as modified by Wolf is located beneath the vehicle at the perimeter, forward of air flow path 530).
Re: claim 14, Lee is silent on the method according to claim 12, wherein the arranging the one or more covers includes arranging a set of flaps to be adjacent to the deflector at the perimeter of the vehicle.
However Wolf teaches a set of flaps (controllable flap arrangement 34, fig. 2) adjacent to the deflector (air flap 44, fig. 1; both are located on at the front of the vehicle and are thus adjacent). When the heat dissipation system of Lee is further modified to include the set of flaps taught by Wolf located at the entrance to air flow path 530, the resulting combination is a heat dissipation system wherein the one or more covers includes a set of flaps adjacent to the deflector.
Therefore, in view of Wolf’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee with arranging the one or more covers includes arranging a set of flaps to be adjacent to the deflector at the perimeter of the vehicle as taught by Wolf. Such would provide the benefit of lowering the pressure of the airstream passing under the vehicle (Wolf, paragraph 20), thereby increasing the efficiency of the cooling arrangement.
Re: claim 15, Lee as modified by Wolf as applied to claim 14 above teaches the controller controlling the position of the one or more covers to the second position (Lee fig. 5 shows the second position) includes controlling the set of flaps to be in the open position to facilitate air flow through the radiator and out of the vehicle (the set of flaps as taught by Wolf are located at the entrance of air flow path 530, and when open allow air to flow through the radiator and out of the vehicle).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as obvious over Lee (US 2019/0092118) in view of Patel (US 5,901,786).
Lee in view of Patel (US 5,901,786)
Re: claim 9, Lee is silent on the system according to claim 1, wherein the controller is configured to control the position of the one or more covers based on inputs.
However Patel teaches the controller (column 4, line 48) is configured to control the position of one or more covers based on inputs (col 4, lines 44 – 49, the controller monitors engine coolant temperature, and actuates the covers according to the configuration).
Therefore, in view of Patel’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee with the controller is configured to control the position of the one or more covers based on inputs as taught by Patel. Such would provide the benefit of feedback to the controller so that airflow can be controlled based on actual conditions, thereby increasing cooling system efficiency.
Re: claim 10, Lee in view of Patel teaches the system according to claim 9, wherein the inputs include temperature, battery charging status, or a speed of the vehicle (column 4, lines 44 – 49, the controller monitors engine coolant temperature, and actuates the covers according to the configuration).
Re: claim 19, Lee is silent on the method according to claim 11, further comprising the controller receiving inputs, wherein the inputs include temperature, battery charging status, or a speed of the vehicle.
However Patel teaches the controller receiving inputs, wherein the inputs include temperature, battery charging status, or a speed of the vehicle (column 4, lines 44 – 49, the controller monitors engine coolant temperature, and actuates the covers according to the configuration).
Therefore, in view of Patel’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat dissipation system of Lee with the controller receiving inputs, wherein the inputs include temperature, battery charging status, or a speed of the vehicle as taught by Patel. Such would provide the benefit of feedback to the controller so that airflow can be controlled based on actual conditions, thereby increasing cooling system efficiency.
Re: claim 20, Lee in view of Patel teaches the method according to claim 19, further comprising the controller identifying a scenario based on the inputs and controlling the position of the one or more covers according to the scenario (column 4, lines 44 – 49, the controller monitors engine coolant temperature, and actuates the covers according to the configuration; a scenario is identified by the controller when a sensor value exceeds a setpoint or deviates from a target value).



Response to Arguments
Applicant’s arguments, filed 3/21/2022, with respect to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments, filed 3/21/2022, with respect to the indefiniteness of claims 1 and 11 have been fully considered and are persuasive in light of the amended claims filed 3/21/2022. The 112(b) rejection of claims 1 – 20 has been withdrawn
Applicant’s arguments, see Remarks pgs 7 – 8 filed 3/21/2022, with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        /JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763